Citation Nr: 1401081	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  05-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a service-connected acquired psychiatric disorder, diagnosed as anxiety, currently rated as 30 percent disabling.  

3.  Entitlement to a total disability rating based upon individuals unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 


INTRODUCTION

The Veteran had active service from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004 and October 2008 rating decisions in Fort Harrison, Montana.  The October 2004 RO decision denied the Veteran's petition to reopen a previously denied service connection claim for PTSD.  The October 2008 RO decision denied entitlement to TDIU.  The Veteran perfected timely appeals for both issues.  

In an August 2008 decision, the Board reopened the claim for service connection for PTSD and denied the underlying claim for service connection for PTSD.  The Veteran then appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2010 memorandum decision, the Court vacated that part of the Board decision which found that the duty to assist had been satisfied for the PTSD claim, and remanded that matter for further development.  In October 2011, the Board remanded the appeal to obtain additional VA treatment records.

The Court memorandum decision also found that the issue of service connection for an acquired psychiatric disability, which had been remanded by the Board in October 2004, was not before the Court, as a final decision had not been entered.  In the course of the RO's remand development, the RO granted service connection for an acquired psychiatric disability, to include anxiety and depression, in an April 2011 rating decision.  The April 2011 decision was a complete grant of the benefit sought at that time, and, therefore, that issue is no longer on appeal.

In May 2010, the Veteran also perfected an appeal for an increased rating for hearing loss.  He later withdrew the issue from appeal in September 2011, and it is not currently before the Board.  38 C.F.R. § 20.204.  

In December 2012, the RO proposed to reduce the Veteran's bilateral hearing loss rating from 80 to 60 percent.  The Veteran submitted a January 2013 statement titled "Notice of Disagreement" for the RO's consideration before the implementing the proposed reduction.  In April 2013, the RO implemented the proposed reduction in a final decision.  38 C.F.R. §§ 3.104, 3.105(e).  The letter accompanying the April 2013 instructed him to file a notice of disagreement if he desired an appeal.  He has not done so.  Accordingly, the issue of whether the rating reduction for hearing loss was proper is not on appeal.  38 C.F.R. § 20.201.

The Veteran also filed a notice of disagreement to portion of the December 2012 RO decision, which denied an increased rating for anxiety.  The December 2012 determination was a final decision.  38 C.F.R. § 3.104.  As explained below, although the RO issued an August 2013 Supplemental Statement of the Case (SSOC) listing the issue as a sub-issue to TDIU, a Statement of the Case (SOC) has not been provided.  This issue is remanded for issuance of a SOC in the Remand section below.  Manlincon v. West, 12 Vet. App. 238 (1999).

From February 2011 to February 2012, the Veteran retained a private attorney as his representative exclusively for the issue of service connection for PTSD.  She withdrew representation in February 2012 and representation reverted to the Disabled American Veterans.  

For clarification, although the August 2013 Supplemental Statement of the Case listed each service connected disability as a separate issue, increased ratings are not on appeal.  The SSOC text refers to the individual issues as "sub-issues" to TDIU, which is on appeal.  The September 2013 Certification of Appeal (VA Form 8) does not list these issues on appeal.  Again, the Veteran has not perfected an appeal for any increased rating issue and the issues on appeal are limited to those listed on the title page.  38 C.F.R. §§ 20.201, 20.202.  

Review of the Virtual VA electronic folder (efolder) includes updated VA treatment records and the Informal Hearing Presentation submitted by the Veteran's representative.  The RO considered these documents in the August 2013 SSOC.

The issues of an increased rating for anxiety and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative competent evidence weighs against a finding that the Veteran has ever had PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through a July 2004 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim of service connection and was provided a PTSD stressor questionnaire.  Another letter from March 2006 informed him about the general criteria for how VA assigns disability ratings and effective dates.  See Dingess, supra.  The July 2004 letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the Veteran to submit any evidence in his possession.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), Social Security Administration (SSA) disability records, VA outpatient treatment records, private medical records, and statements from the Veteran.  

The Veteran was afforded July 2005 and April 2012 VA PTSD examinations.  The examiners reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  They provided medical opinions with a complete rationale.  The VA examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record reflects substantial compliance with the Court's December 2010 remand and the Board's October 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current remand originates from VA's prior assertion that all VA treatment records were obtained.  A VA Medical Center (VAMC) in Spokane summary indicated that the Veteran had treatment beginning in September 1997.  In July 2004, the Veteran reported having treatment at the VAMC Spokane since 1997; however, the then earliest VA treatment records were from June 1999.  

At the March 1999 VA psychiatric examination, the Veteran did not report any specific instance of VA psychiatric treatment.  Rather, his psychiatric treatment history was limited to inpatient psychiatric treatment in 1974 or 1975.     

In November 2011, the RO informed the Veteran that they had requested VA treatment records from VAMC Spokane prior to June 1999 to at least September 1997.  The Veteran was again given a PTSD stressor questionnaire, invited to submit any evidence in his possession, and provided an authorization for the release of medical records if he desired VA to obtain private medical records on his behalf.  

The evidence includes updated VA treatment records beginning July 2006, and VA Spokane clinical notes from June 1998 and radiographic/ laboratory studies from October 1997.  The RO contacted two private healthcare providers identified by the Veteran, presumably those that provided treatment in the mid 1970s.  In December 2011, they both responded that they did not have any records for the Veteran.  In November 2011, the Spokane VAMC confirmed that they did not have any records prior to October 1997 for the Veteran.  The VAMC in Fort Harrison, MT responded that they did not have records prior to June 1999.  The RO made a January 2012 Formal Finding of Unavailability for additional records.  In January 2012 letters, the RO notified the Veteran about the unsuccessful medical record searches and instructed him to submit any records in his possession.   

As noted, the Veteran did not report any VA psychiatric treatment as of March 1999.  VAMC Spokane records reflect that the Veteran had his initial mental health assessment in September 1999.  Again, VAMC Spokane clinical records are available from June 1998 and X-rays are available from October 1997.  There is no evidence that the Veteran had VA psychiatric treatment prior to September 1999.  To the extent that there are any outstanding VA records, they are not relevant as they do not concern psychiatric treatment.  There is no reasonable possibility further search efforts would substantiate the PTSD claim.  38 C.F.R. § 3.159(d).

The agency of original jurisdiction (AOJ) re-adjudicated the claim in August 2013.  For the reasons detailed above, the Board finds the record to be in substantial compliance with the prior remands.  D'Aries, 22 Vet. App. at 105.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Analysis

The Veteran contends that he has a current diagnosis of PTSD due to in-service stressors.  As detailed below, the preponderance of the competent evidence is against finding a current PTSD diagnosis, and the claim must be denied.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

As relevant, a valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes psychosis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  As detailed below, however, psychosis has not been demonstrated within a year of separation and the presumption is not applicable.  Id. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions of psychiatric diagnosis, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran contends that he has PTSD due to the time he spent in Cuba in 1962 during the Cuban Missile Crisis.  He stated that he was ordered to go to the Marine base at Guantanamo Bay and that he was informed that the Soviet Union had nuclear weapons there and the possibility of war was real.  He does not relate any specific events that occurred to him, but states that the overall danger and tension of the world being on the brink of nuclear war evoked great fear.  He maintains that he has never overcome the fear and has recurring thoughts and dreams related to that history.  

The Veteran underwent VA psychiatric examination in March 1999.  PTSD was not diagnosed.  The examiner stated that although the Veteran reported a few symptoms of PTSD, they do not meet the full criteria for that diagnosis. 

VA treatment records from September 1999 show that the Veteran reported sleep problems from fears of nuclear holocaust, among other symptoms.  The impression was listed as major depressive disorder and rule out PTSD and depressive disorders.  VA records from October 1999 reflect treatment for depression related to domestic stressors.  In December 1999, the diagnosis was changed to anxiety disorder and rule out major depression and PTSD.  

The Veteran's brother and three friends submitted September 2004 statements. They all attested to the Veteran being different after his service during the Cuban Missile Crisis.  They noted that the Veteran was troubled, detached and distant after returning from service. 

In October 2004, the Veteran had a SSA psychiatric evaluation.  The examiner determined that he had a non-severe affective disorder.  He commented that the Veteran is likely experiencing psychological distress secondary to physical problems.  He did not recommend further SSA development for psychological disability.  

The Veteran was diagnosed as having PTSD in a December 2004 VA progress note. The same examiner changed the diagnosis to depression in May 2005.  The Veteran complained about startle responses.  The examiner considered the Veteran's complaints to be nonspecific and not related to combat.  He assessed improving depression.  Although he could not see a connection between his symptoms and military experience, he would say the Veteran's military experience was as likely as not a precipitant.  

The Veteran underwent a VA psychiatric examination in July 2005.  PTSD was not diagnosed.  The examiner stated that during the interview and testing on this occasion, no information was obtained that would result in a fundamentally different conclusions from the 1999 VA examination.  The examiner concluded that at the time of the current assessment, the Veteran did not meet the diagnostic criteria for PTSD associated with his military experience.  It was also noted that the Veteran's preliminary diagnosis of PTSD that was made by a VA psychiatrist in December 2004, was subsequently dropped by that same psychiatrist for a diagnosis of major depressive disorder. 

In a July 2005 addendum, the VA examiner emphasized that the Veteran participated in a psychological assessment and that he did not meet the DSM-IV diagnostic criteria for PTSD. 

VA treatment records from July 2005 by a treating clinician note that the Veteran recently had a VA psychiatric examination and was not found to have met the PTSD criteria.  The treating clinician noted that the Veteran "has a number of historical factors which might predispose him to psychiatric and psychosocial adjustments problems and there is no clear relationship between his reported symptoms and his experiences in the military."  

The Veteran submitted an April 2006 SSA disability determination.  The report indicated that the Veteran had various impairments, but did not show a PTSD diagnosis. 

Private medical records from 2006 reflected a PTSD diagnosis.  The examiner detailed the Veteran's psychological and social history.  Clinical examination showed the Veteran to have a good appearance.  He had flat facial expressions.  He was fully oriented to person, place, and time.  Thought process, thought content, memory, perception, and intellectual functioning were normal.  He exhibited a flat affect and depressed mood.  He also affirmed symptoms of sleep disturbances, agitation, hopelessness, concentration problems, and panic attacks.  The examiner deemed impulse control to be normal, but judgment and insight were mildly impaired.  He summarized that the Veteran reported PTSD symptoms of sleep disturbances, flashbacks, hyperstartle response, in addition to various other psychiatric symptoms.  The examiner diagnosed major depression recurrent moderate and PTSD.   

VA treatment records from December 2006 through June 2013 do not include a formal PTSD diagnosis.  Rather, they show psychiatric treatment for major depression.  Notably, the December 2006 clinician commented that the Veteran had some mood improvement with medication.  He, however, was interested in obtaining service connection, and when the VA examination results did not support his claim, he ceased mental health treatment.  

In March 2011, the Veteran had a VA acquired psychiatric disorder examination with review of the claims folder.  After detailed review of the records, questioning, and clinical examination, the examiner diagnosed anxiety and depression, not otherwise specified.  

In December 2011, the Veteran submitted another statement detailing his in-service stressor of fear of hostile enemy activity while he was stationed in Cuba during the Cuban missile crisis.  He again asserted that he had PTSD related to this stressor.  

Private psychiatric records from December 2011 reflect that the Veteran reported depressive and anxiety type symptoms.  He also had nightmares about the Cuban missile crisis.  The examiner reviewed the Veteran's social and psychiatric history from a standard questionnaire.  He commented that the Veteran was trying to receive service connection for PTSD, but that VA would not accept his prior PTSD diagnosis.  He stated that the Veteran appeared honest in his responses and qualified for DSM-IV PTSD diagnostic criteria.  

VA reexamined the Veteran for PTSD in April 2012.  The examiner determined that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  Rather, he met the criteria for a DSM-IV anxiety diagnosis.  The examiner reviewed the claims folder and recited the relevant social, occupational, and psychiatric history.  She considered the Veteran's reported stressor of being stationed in Cuba during the Cuban missile crisis.  She reported that although the stressor was related to fear of hostile military activity, it was not sufficient to meet the DSM-IV criterion A for PTSD.  She explained that quantitative testing was administered with valid results.  On the Mississippi Combat Scale, the Veteran scored below average.  On another test, the results suggested several personality patterns.  She believed his current symptoms were anxiety and depression.  She concluded that it was less likely the Veteran had PTSD from his reported in-service stressor.  His stressor did not constitute a traumatic event within the meaning of DSM-IV criterion A.  She noted the December 2011 PTSD diagnosis; however, the examiner did not perform psychometric testing and explicit documentation of symptoms or traumatic stress exposures was not recorded.  She maintained a diagnosis of anxiety disorder.  

VA examination taken in May 2013 showed that the Veteran continued to have an anxiety diagnosis.  Although he provided subjective reports of increased symptoms, the examiner determined that overall his psychiatric symptoms were best characterized as occupational and social impairment with occasional decreases in work efficiency.  She commented that the Veteran appears to have a mild increased in anxiety symptoms; however, he continued to be fully independent in activities of daily living.  

There are conflicting reports on whether the Veteran currently has or has had PTSD at any time over the course of the appeal.  The threshold question is whether the Veteran currently has or has ever had the disability in question, PTSD.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  

The Veteran has provided numerous reports, including those from family and friends, asserting that he currently has PTSD.  The diagnosis of PTSD is a complex medical question.  The Veteran and others providing lay reports on his behalf, are not shown to be mental healthcare professionals.  The complex question of whether PTSD is present requires expertise in mental healthcare.  As the Veteran and others providing lay reports on his behalf are not demonstrated to have such expertise, they are not competent to report a PTSD diagnosis.  Jandreau, 492 F.3d at 1377.  Their reports asserting a PTSD diagnosis have no probative value and will not be considered further.  Id.

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert, 21 Vet. App. 456; 38 C.F.R. § 3.304(f).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a). 

The competent evidence supporting a PTSD diagnosis consists of a December 2004 VA progress note and July 2006 and December 2011 private psychiatric records.  Meanwhile, the VA examination reports from July 2005, March 2011, and April 2012 weigh against finding a current PTSD diagnosis.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board, however, may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  More recently, the Court has indicated that the supporting rationale is the primary consideration when assessing probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The July 2006 private medical record shows a diagnosis of PTSD; however, such a diagnosis is of questionable probative value.  The basis for the diagnosis is unknown, as the record includes no reported stressors underlying the diagnosis.  Similarly, the December 2011 PTSD diagnosis includes a limited recitation of the Veteran's social, military, and mental health history.  The examiner does not provide an analysis of how the Veteran meets the specific DSM-IV PTSD criterion.  Rather, he makes a conclusory assessment that the Veteran is credible in his interview responses and then assigns a PTSD diagnosis.   

Notably, treating mental health clinicians have characterized the Veteran as having anxiety and major depressive disorder.  (VA treatment records from September to December 1999, May 2005, and December 2006).  The December 2006 VA clinician explicitly noted the Veteran's pecuniary interest in receiving a PTSD diagnosis.  

VA has provided multiple psychiatric examinations for the purpose of determining whether PTSD is present.  Different VA examiners over a nearly 15-year span have all determined that the Veteran does not have PTSD.  (VA examination reports from March 1999, July 2005, and April 2012).  The July 2005 and April 2012 conclusions were based upon complete review of the claims folder, comprehensive clinical interview, mental status examination and pertinent quantitative testing.  Most recently, the April 2012 VA examiner considered the newly submitted December 2011 PTSD diagnosis and rejected it.  She cited an absence of quantitative testing and detailed consideration of the Veteran's reported stressor.  The Board finds the conclusions reached by the VA examiners highly probative as they were based upon complete, detailed consideration of the record, clinical interview/ testing, and explanations for why PTSD is not present.  Barr, 21 Vet. App. at 312; Nieves-Rodriguez, 22 Vet. App. at 303-304.

In summary, the Board finds the probative competent medical evidence to weigh against a PTSD diagnosis.  A current disability is not demonstrated.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

Service connection for PTSD is denied.


REMAND

An additional medical opinion is needed for the TDIU claim.  The Veteran's bilateral hearing loss, tinnitus, and acquired psychiatric disorder are service connected.  Prior to September 7, 2010, he did not meet the schedular TDIU criteria.   The fee basis audiologist provided an August 2012 TDIU opinion; however, she did not clearly express an ultimate opinion on the Veteran's employment impairment from service-connected bilateral hearing loss and tinnitus.  

A statement of the case (SOC) is needed for increased rating for an acquired psychiatric disorder diagnosed as anxiety as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the August 2012 fee basis audiologist for an addendum opinion to her report.  If she is unavailable, contact another state licensed audiologist for a TDIU medical opinion.   

The claims folder and access to any pertinent documents the Virtual VA or VBMS efolders must be available and reviewed by the audiologist. 

After a comprehensive review of the record since September 7, 2010, the audiologist must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bilateral hearing loss and tinnitus precludes gainful employment consistent with the Veteran's education and occupational experience.  The Veteran is a high school graduate and has a work history as a laborer and casino employee.  

In formulating the opinion, the examiner cannot consider age or any non-service connected disability; however, the examiner should consider any expected hearing improvement from hearing aid use.  

A complete rationale must be provided for the opinion.  The Veteran's lay reports must be considered.  If the audiologist rejects the Veteran's reports, he or she must explain why and cannot reject his reports solely on an absence of contemporaneous treatment.  

If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer.  

(If the examiner indicates that another clinical audiology examination is necessary, this should be scheduled).  

2.  The RO should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of an increased rating for an acquired psychiatric disorder diagnosed as anxiety.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2013).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

3.  The AOJ must ensure that all development complies with this remand and take any necessary remedial action.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


